Citation Nr: 9930292	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  97-33 931A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

Entitlement to payment of or reimbursement for the cost of 
hospitalization at Thomas Memorial Hospital from November 28 
to December 2, 1996.

Entitlement to reimbursement for the cost of medications, 
other than Valium, obtained outside VA channels from January 
1995 to August 1997.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from August 1979 to April 
1980.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 1997 decision of the VA Medical Center (VAMC) 
in Huntington, West Virginia, that denied payment of or 
reimbursement for the cost of the veteran's hospitalization 
at Thomas Memorial Hospital from November 28 to December 2, 
1996; and a decision of this VAMC in September 1997 that 
denied reimbursement for the cost of medications obtained 
outside VA channels from January 1995 through August 1997.  
An April 1998 VAMC decision granted the veteran's request for 
reimbursement for Valium during this period and the issues 
for appellate consideration have been classified as shown on 
the first page of this decision.

In December 1998, the Board remanded the case to the RO in 
order to schedule the veteran for a "Travel Board" hearing.  
The veteran was scheduled for a videoconference hearing with 
a member of the Board in April 1999 and he failed to report 
for this hearing, and the case was returned to the Board for 
additional appellate consideration.

In the notice of disagreement received in November 1997, the 
veteran disagreed with a decision of the VAMC in October 
1997, denying payment of or reimbursement for the cost of 
dermatological services.  This matter has not been made the 
subject of a statement of the case, and it will not be 
addressed by the Board.  Nor does the record contain an 
October 1997 VAMC decision, denying such a claim.  Under the 
circumstances, this issue is referred to the VAMC for 
appropriate action.



FINDINGS OF FACT

1.  Service connection is in effect for paranoid 
schizophrenia, rated 100 percent disabling; service 
connection has not been granted for any other disorder and 
the record does not show that the veteran is permanently 
housebound or in need of regular aid and attendance.

2.  The veteran received private hospital treatment from 
November 28 to December 2, 1996, that was not authorized by 
VA.

3.  The veteran's unauthorized hospitalization at a private 
medical facility from November 28 to December 2, 1996, was 
not for an emergent situation.

4.  The veteran's cost of medications, other than Valium, 
from January 1995 through August 1997 were not authorized by 
VA.

5.  The veteran's purchase of medications from January 1995 
to August 1997 did not involve an emergent situation and the 
medications or their generic equivalent were available to the 
veteran at a VA pharmacy.


CONCLUSIONS OF LAW


1.  Not all the criteria for VA payment of unauthorized 
medical expenses incurred during private hospitalization from 
November 28 to December 2, 1996, are met.  38 U.S.C.A. § 1728 
(West 1991); 38 C.F.R. § 17.120 (previously 17.80, 
reclassified as of May 13, 1996).

2.  The criteria for reimbursement for the cost of 
medications, other than Valium, obtained outside VA channels 
from January 1995 to August 1997 are not met.  38 U.S.C.A. 
§ 1712(d) (West 1991); 38 C.F.R. § 17.96 (previously 17.60d, 
reclassified as of May 13, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Payment of or Reimbursement for the Cost 
of Hospitalization at Thomas Memorial Hospital from November 
28 to December 2, 1996.

The veteran's claims are well grounded, meaning they are 
plausible.  The Board finds that all relevant evidence has 
been obtained with regard to the claims and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  38 U.S.C.A. § 5107(a) (West 1991).  The 
claim for reimbursement for the cost of medications, other 
than Valium, obtained outside VA channels from January 1995 
through August 1997 will be discussed in section II of this 
decision.

To be entitled to payment or reimbursement of the expenses of 
hospital care and other medical services not previously 
authorized by VA, the following must be shown:
(a)	The care or services were rendered 
for (1) an adjudicated service-connected 
disability or (2) for non-service-
connected disability associated with and 
held to be aggravating an adjudicated 
service-connected disability or (3) for 
any disability of a veteran who has a 
total disability permanent in nature 
resulting from a service-connected 
disability or (4) for any illness, injury 
or dental condition in the case of a 
veteran who is participating in a 
rehabilitation program under 38 U.S.C. 
Chapter 31 (training and rehabilitation 
for veterans with service-connected 
disabilities) and who is medically 
determined to be in need of hospital care 
or medical services for any of the 
reasons enumerated in 38 C.F.R. 
§ 17.48(j), and
(b) 	The care or services were rendered 
in a medical emergency of such nature 
that delay would have been hazardous to 
life or health, and
(c)	VA or other Federal facilities were 
not feasibly available, and an attempt to 
use them beforehand or obtain prior VA 
authorization for the services required 
would not have been reasonable, sound, 
wise or practicable, or treatment had 
been or would have been refused.  
38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. 
§ 17.120 (1998).

A private medical report shows that the veteran was 
hospitalized at the Thomas Memorial Hospital from November 28 
to December 2, 1996.  The diagnosis was sciatica.  The 
summary of this hospitalization and clinical records of the 
veteran's treatment during this hospitalization note that the 
veteran resided approximately 71 miles from the VAMC in 
Huntington, West Virginia, and that he was admitted for low 
back pain that began one week prior to the admission.  These 
records do not indicate that the veteran's hospitalization 
was for an emergent situation.

In 1997 and in April 1998, a VA physician reviewed the 
records concerning the veteran's treatment at the Thomas 
Memorial Hospital from November 28 to December 2, 1996, and 
concluded that the veteran's hospitalization was not for an 
emergent situation.  There is no medical evidence in the 
record on appeal to rebut this conclusion.

The veteran testified at a hearing in January 1998 to the 
effect that a VA employee had authorized his admission to the 
Thomas Memorial Hospital on November 28, 1996, but there no 
record of this authorization in the claims folder to support 
this testimony.  However, even assuming that a VA employee 
approved his admission, the provisions of 38 U.S.C.A. § 1728 
do not authorize the VA Secretary to provide for 
reimbursement to the veteran at a non-VA facility for a non-
emergent situation.  An officer of VA may not make or 
authorize an expenditure or obligation exceeding an amount 
available in an appropriation or fund for the expenditure.  
38 U.S.C.A. § 1341(a); Zimick v. West, 11 Vet. App. 45 
(1998).

The veteran's testimony is to the effect that he injured 
himself carrying wood and that he had severe pain requiring 
emergency hospitalization on November 28, 1996, but this lay 
evidence is insufficient to support a claim based on medical 
emergency.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Moreover, the hospital records show that his pain had begun 
one week prior to admission.

In this case, there is no medical evidence showing that there 
was a medical emergency requiring the veteran's 
hospitalization at the Thomas Memorial Hospital on November 
28, 1996.  Hence, all the criteria of 38 U.S.C.A. § 1728 are 
not met for payment of or reimbursement for the cost of 
hospitalization at Thomas Memorial Hospital from November 28 
to December 2, 1996.  The preponderance of the evidence is 
against the claim, and it is denied.  Since the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.  Entitlement to Reimbursement for the Cost of 
Medications, Other than Valium, Obtained Outside VA Channels 
from January 1995 through August 1997.

Any prescription, that is not part of authorized VA hospital 
or outpatient care, for drugs and medicines ordered by a 
private or non-VA doctor of medicine or doctor of osteopathy 
duly licensed to practice in the jurisdiction where the 
prescription is written shall be filled by a VA pharmacy or a 
non-VA pharmacy in a state home under contract with VA for 
filling prescriptions for patients in state homes provided:
(a) The prescription is for:
(1) A veteran who by reason of being 
permanently housebound or in need of 
regular aid and attendance is in receipt 
of increased compensation under 
38 U.S.C.A. Chapter 11, or increased 
pension under 3.1(u) (Section 306 
Pension) or 3.1(w) (Improved Pension), of 
this title, as a veteran of the Mexican 
Border Period, World War I, World War II, 
the Korean Conflict or the Vietnam Era 
(or, although eligible for such pension, 
is in receipt of compensation as the 
greater benefit), or 
(2) A veteran in need of regular aid and 
attendance who was formerly in receipt of 
increase pension as described in 
paragraph (a)(1) of this section whose 
pension has been discontinued solely by 
reason of excess income, but only so long 
as such veteran's annual income does not 
exceed the maximum annual income 
limitation by more than $1,000, and 
(b) The drugs and medicines are 
prescribed as specific therapy in the 
treatment of any of the veteran's 
illnesses or injuries.  38 U.S.C.A. 
§ 1712(d).

In regard to the preliminary issue of whether the Board has 
jurisdiction to review this claim, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, the 
Court) in Zimick, 11 Vet. App. 45 held that, although medical 
determinations as to the appropriate medical treatment are 
not adjudicative matters over which the Board has 
jurisdiction, see 38 C.F.R. § 20.101(b) (1998), the veteran's 
claim when based upon eligibility for reimbursement for the 
cost of such treatment is a matter over which the Board has 
jurisdiction.  38 C.F.R. § 20.201(b).  In this case, the 
Board finds that it has jurisdiction to review the veteran's 
appeal for reimbursement for the cost of medications, other 
than Valium, obtained outside VA channels from January 1995 
through August 1997.

A review of the regulatory criteria for reimbursement for the 
cost of medications indicates that the veteran must be 
eligible for aid and attendance or be permanently housebound 
as noted above, or that the cost be incurred in a medical 
emergency.  38 C.F.R. § 17.101(b).  Private medical reports 
of the veteran's treatment by Lawrence B. Kelly, M.D., from 
1995 to 1998 show that he prescribed various medications for 
the veteran.  These records show that Dr. Kelly discussed the 
veteran's case on several occasions with a VA physician and 
note the veteran's desire for brand name Valium and ProSom.  
These records indicate that the veteran was intolerant to the 
generic Diazepam provided through VA in lieu of Valium, and 
that efforts were being made to have him take Restoril 
provided through VA in lieu of ProSom.  In April 1998, a VA 
physician review the records of Dr. Kelly and concluded that 
these records indicated that the veteran required the brand 
name Valium, but that ProSom was not required.  It was noted 
that the veteran was approved for the brand name Valium only.

A review of the overall evidence indicates that the veteran 
has been authorized by VA to obtain the brand name Valium 
only.  The evidence does not indicate that he needs aid and 
attendance or is permanently housebound or that there was a 
medical emergency for his obtaining medications, other than 
Valium, from January 1995 through August 1997 from a non-VA 
source.  His testimony is to the effect that he can not take 
generic drugs, but this lay evidence is not supported by the 
objective medical evidence of record except as with regard to 
the Valium.  The reports of his treating psychiatrist are to 
the effect that he is intolerant to the generic Diazepam and 
that he was still prescribing the generic Restoril.  The 
medications being used by the veteran or their generic 
equivalent, other than Valium, are available to him at a VA 
pharmacy.

The veteran's statements are to the effect that he has a VA 
fee-basis card that allows him to obtain $125. in medical 
services per month without prior authorization, but he has 
provided no legal authority for the reimbursement of 
unauthorized medicines from non-VA sources.  The above-noted 
legal criteria only allow for authorized purchases of 
medicines except in medical emergencies or when the veteran 
is permanently housebound or in need of aid and attendance.

Under the circumstances in this case, the Board finds that 
the preponderance of the evidence is against the claim for 
reimbursement for the cost of medications, other than Valium, 
obtained outside VA channels from January 1995 through August 
1997.  Since the preponderance of the evidence is against the 
claim for reimbursement for the cost of medications, other 
than Valium, obtained outside VA channels from January 1995 
through August 1997, the claim is denied.  The benefit of the 
doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert, 1 Vet. App. 49.


ORDER

Payment of or reimbursement for the cost of hospitalization 
at Thomas Memorial Hospital from November 28 to December 2, 
1996, is denied.

Reimbursement for the cost of medications, other than Valium, 
obtained outside VA channels from January 1995 through August 
1997 is denied.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

